COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00241-CV


SAIPTER CORPORATION                                               APPELLANT

                                      V.

CHARLES WAYNE DALTON                                               APPELLEE
(CHUCK DALTON PLUMBING AND
CONSTRUCTION)

                                   ----------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
                     TRIAL COURT NO. 187,373-B

                                   ----------

                         MEMORANDUM OPINION1

                                   ----------

      After considering appellant Saipter Corporation’s petition for permissive

appeal, filed August 1, 2018, we deny the petition. See Tex. Civ. Prac. & Rem.

Code Ann. art. 51.014(d) (West Supp. 2017); Tex. R. Civ. P. 168 & cmt.; Tex. R.

App. P. 28.3(e) & cmt.


      1
      See Tex. R. App. P. 47.4.
                                           /s/ Lee Gabriel

                                           LEE GABRIEL
                                           JUSTICE

PANEL: WALKER, GABRIEL, and PITTMAN, JJ.

DELIVERED: August 15, 2018




                                2